EVERETT, Chief Judge
(concurring):
For an insanity defense an accused usually needs expert testimony; and, in practice, this requires that he be examined by a psychiatrist. While his self-interest may “compel” him to submit to an interview by a psychiatrist so that he may have some chance of obtaining an acquittal, Article 311 and the Fifth Amendment2 are not concerned with such “compulsion.” Therefore, when an accused has been interviewed by a psychiatrist at his own request, the privilege against self-incrimination does not bar receipt in evidence of statements made to that psychiatrist, even with respect to matters other than sanity. Since military law does not recognize a doctor-patient privilege, an accused cannot invoke such a privilege to exclude from evidence statements which he has made to his own psychiatrist. Thus, in the absence of some Military Rule of Evidence to the contrary,31 see *154no bar to the cross-examination of a defense psychiatrist about statements made to him by the accused and the unrestricted consideration of such statements by the trier of fact.
The Manual for Courts-Martial authorizes a compulsory mental examination under certain circumstances. See para. 121, Manual for Courts-Martial, United States, 1969 (Revised edition); United States v. Babbidge, 18 U.S.C.M.A. 327, 40 C.M.R. 39 (1969). Since interviews of the accused will normally be part of that examination, problems of self-incrimination are presented. However, along with several other courts, we have held that an accused’s right to offer expert testimony concerning his mental responsibility may be conditioned on his submission to such an examination. United States v. Babbidge, supra. See also Mil.R. Evid. 302(d); Estelle v. Smith, 451 U.S. 454, 101 S.Ct. 1866, 68 L.Ed.2d 359 (1981). When the purpose of a mental examination is to determine the accused’s sanity at the time of an alleged offense, presumably it will be helpful — often probably essential— for the psychiatrist to discuss with the accused the events connected with that offense. If the accused declines to discuss these events, so that the psychiatrist cannot form an opinion about the accused’s mental responsibility, this lack of cooperation may permit the Government to bar the defense from offering its own expert testimony. Cf. Mil.R.Evid. 302(d).4 Thus, an accused is under considerable pressure to cooperate fully with a psychiatrist who conducts a mental examination ordered pursuant to paragraph 121 of the Manual for Courts-Martial. Under such circumstances, a simple Article 31(b) warning to the accused of his right to remain silent is somewhat misleading, for by his silence, an accused may forfeit an insanity defense. Indeed, it can be argued that, despite the giving of such warnings, statements made by an accused during a mental examination which has been directed by the convening authority or the military judge should not be admissible on the issue of guilt or innocence.5 Presumably, the draftsmen of Mil.R.Evid. 302(a) accepted this argument in providing for the privilege granted there.6
Since the psychiatrist’s opinion about an accused’s mental responsibility may be based on his statements, a psychiatrist testifying for the Government on direct examination may not be able to explain adequately the basis for his opinion if he is not allowed to relate such statements. However, if he does recite these statements, they may affect the factfinder’s determination as to issues other than mental responsibility. Similarly, if a defense psychiatrist cannot be questioned on cross-examination about the accused’s statements to him, the cross-examiner’s right to test the accuracy of the expert’s opinion is curtailed. Cf. United States v. Richardson, 15 M.J. 41 (C.M.A.1983). While in future cases a different result may be required by reason of Mil.R.Evid. 302 — a matter on which I express no opinion — I am convinced that in appellant’s case the military judge properly dealt with the dilemma. His instructions to the court members carefully delineated the *155purposes for which they might consider statements by the accused which had been recited by various expert witnesses.7 While here, as in other cases, the judge’s instructions may have been ignored by the fact-finder, I perceive no special risk of such irresponsibility in the case at bar. Moreover, as to all issues other than mental responsibility, the accused’s statements were only cumulative evidence of matters amply established otherwise by the prosecution. Accordingly, I join the lead opinion.

. Uniform Code of Military Justice, 10 U.S.C. § 831.


. U.S. Const, amend. V.


. Mil.R.Evid. 302(a) gives the accused a privilege with respect to statements made by him at a mental examination ordered pursuant to the Manual for Courts-Martial, but does not by its *154terms purport to apply to a mental examination conducted by the accused’s own psychiatrist. Mil.R.Evid. 302(c), which concerns release of evidence, applies to defense experts. In its present form, Mil.R.Evid. 302(b)(2) deals only with an expert witness for the prosecution.


. If the defense evidence has already been received, a motion to strike would be the Government’s remedy.


. 18 U.S.C. § 4244 provides that “[n]o statement made by the accused” in evaluating “his sanity or mental competency” pursuant to that “section ... shall be admitted in evidence against the accused on the issue of guilt in any criminal proceeding.” That section does not apply to courts-martial. United States v. Babbidge, 18 U.S.C.M.A. 327, 40 C.M.R. 39 (1969). Conceptually, the dichotomy it seems to make between “guilt” and “sanity” is false, since in Federal criminal law — as in military law — sanity relates to guilt or innocence and there is no verdict of “guilty but insane”.


. United States v. Duwors, 6 M.J. 957 (N.C.M. R.1979), pet. denied, 7 M.J. 262 (N.C.M.R.1979), is contrary to the principle stated in Mil.R.Evid. 302(a). However, in the absence of such a Rule, I am not sure that Duwors is in error, so at this time I am unwilling to join my two Brothers in disapproving the opinion.


. The instructions were consistent with the pretrial stipulation that statements made by Parker during the inquiry by the sanity board appointed under paragraph 121 of the Manual would only be used with respect to mental responsibility. Of course, voluntary stipulations by the parties as to the admissibility or inadmissibility of evidence should be given effect unless clearly contrary to public policy. See, e.g., Annot., 53 ALR 3d 1005 (Admissibility of Lie Detector Test Taken Upon Stipulation That The Result will be Admissible in Evidence).